Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2016 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-19858 USA TRUCK , INC. (Exact name of registrant as specified in its charter) Delaware 71-0556971 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 3200 Industrial Park Road Van Buren , Arkansas (Address of principal executive offices) (Zip Code) 479-471-2500 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer [] Accelerated filer [X] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the registrant’s common stock, as of July 29, 2016, was 8,383,242. Table Of Contents USA TRUCK , INC. TABLE OF CONTENTS Item No. Caption Page PART I – FINANCIAL INFORMATION 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) as of June30, 2016 and December 31, 2015 2 Condensed Consolidated Statements of Operations and Comprehensive (Loss) Income (unaudited) – Three Months and Six Months Ended June30, 2016 and June30, 2015 3 Condensed Consolidated Statement of Stockholders’ Equity (unaudited) –Six Months Ended June30, 2016 4 Condensed Consolidated Statements of Cash Flows (unaudited) –Six Months Ended June30, 2016 and June30, 2015 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 3. Quantitative and Qualitative Disclosures About Market Risk 27 4. Controls and Procedures 27 PART II – OTHER INFORMATION 1. Legal Proceedings 28 1A. Risk Factors 28 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 3. Defaults Upon Senior Securities 29 4. Mine Safety Disclosures 29 5. Other Information 29 6. Exhibits 30 Signatures 31 1 Table Of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS USA TRUCK , INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share data) June 30 , December 31, Assets Current assets: Cash $ $ 87 Accounts receivable, net of allowance for doubtful accounts of $587 and $608, respectively Other receivables Inventories Assets held for sale Income taxes receivable Prepaid expenses and other current assets Total current assets Property and equipment: Land and structures Revenue equipment Service, office and other equipment Property and equipment, at cost Accumulated depreciation and amortization ) ) Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Current portion of insurance and claims accruals Accrued expenses Current maturities of capital leases Total current liabilities Deferred gain Long-term debt, less current maturities Capital leases, less current maturities Deferred income taxes Insurance and claims accruals, less current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred Stock, $.01 par value; 1,000,000 shares authorized Common Stock, $.01 par value; 30,000,000 shares authorized; issued 12,107,609 shares, and 11,946,253 shares, respectively Additional paid-in capital Retained earnings Less treasury stock, at cost (3,445,807 shares, and 2,286,608 shares, respectively) ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 2 Table Of Contents USA TRUCK , INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME (UNAUDITED) (in thousands, except per share data) Three Months Ended Six Months Ended June 30, June 30, Revenue: Operating revenue $ Operating expenses: Salaries, wages and employee benefits Fuel and fuel taxes Depreciation and amortization Insurance and claims Equipment rent Operations and maintenance Purchased transportation Operating taxes and licenses Communications and utilities Gain on disposal of assets, net ) Restructuring, impairment and other costs Other Total operating expenses Operating (loss) income ) ) Other expenses (income): Interest expense, net Loss on extinguishment of debt Other, net Total other expenses, net (Loss) income before income taxes ) ) Income tax (benefit) expense ) ) Net (loss) income and comprehensive (loss) income $ ) $ $ ) $ Net (loss) income per share information: Average shares outstanding (basic) Basic (loss) earnings per share $ ) $ $ ) $ Average shares outstanding (diluted) Diluted (loss) earnings per share $ ) $ $ ) $ See accompanying notes to condensed consolidated financial statements . 3 Table Of Contents USA TRUCK , INC. CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (UNAUDITED) (in thousands) Common Stock Additional Par Paid-in Retained Treasury Shares Value Capital Earnings Stock Total Balance at December 31, 2015 $ ) $ Exercise of stock options 1 2 2 Excess tax benefit from exercise of stock options ) ) Purchase of treasury stock ) ) ) Share-based compensation Restricted stock award grant 3 (2 ) 1 Forfeited restricted stock ) (1 ) 1 Net share settlement related to restricted stock vesting (1 ) ) ) Net loss ) ) Balance at June 30, 2016 $ ) $ See accompanying notes to condensed consolidated financial statements. 4 Table Of Contents USA TRUCK , INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Six Months Ended June 30, Operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts Deferred income taxes, net ) Share-based compensation Gain on disposal of assets, net ) ) Loss on extinguishment of debt Impairment of property and equipment Other ) (4 ) Changes in operating assets and liabilities: Accounts receivable ) Inventories and prepaid expenses ) Accounts payable and accrued liabilities ) Insurance and claims accruals Other long-term assets and liabilities ) Net cash provided by operating activities Investing activities: Capital expenditures ) ) Proceeds from sale of property and equipment Net cash used in investing activities ) ) Financing activities: Borrowings under long-term debt Payments on long-term debt ) ) Payments on capitalized lease obligations ) ) Net change in bank drafts payable ) ) Excess tax (benefit) payments from exercise of stock options ) Principal payments on note payable ) Purchase of common stock ) Net payments on stock-based awards ) ) Net cash provided by (used in) financing activities 8 ) Increase in cash Cash: Beginning of period 87 End of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes Supplemental disclosure of non-cash investing activities: Purchases of revenue equipment included in accounts payable See accompanying notes to condensed consolidated financial statements. 5 Table Of Contents USA TRUCK , INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) June 30, 2016 NOTE 1 – BASIS OF PRESENTATION In the opinion of the management of USA Truck, Inc., the accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information. Certain information and footnote disclosures normally included in financial statements required by GAAP have been condensed or omitted. All normal recurring adjustments considered necessary for a fair presentation have been included. Operating results for the three and six month periods ended June30, 2016 are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. These financial statements should be read in conjunction with the financial statements, and footnotes thereto, included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The Company has recast certain prior period amounts to reflect the change in accounting principle for tires as disclosed in its Form 10-Q for the period ending September 30, 2015. NOTE 2 – NOTE RECEIVABLE During 2010, the Company sold its terminal facility in Shreveport, Louisiana. In connection with this sale, the purchaser gave the Company cash in the amount of $0.2million and a note receivable in the amount of $2.1million due November 2015, which was recorded in the line item “Other receivables” in the accompanying condensed consolidated balance sheets. The purchaser/debtor defaulted on the note receivable by not making the principal payment in November 2015, and the Company is undertaking actions to collect. The note receivable is collateralized by a first priority mortgage on the property. The Company believes, based on a recent appraisal, the value of the property exceeds the amount of the note receivable plus collection costs. Accordingly, no valuation allowance has been recorded. The Company had previously deferred $0.7million of gain on the sale of the property, with gain recognized into earnings only as payments on the note receivable were received. In February 2016, the Company, and the purchaser-debtor modified the original asset sale agreement (hereinafter referred to as the “Original Agreement”) for the property as a result of the default by the purchaser debtor in November 2015. The modifications to the Original Agreement are as follows: As of January 1
